WELLS, Judge.
The only criminal pleadings which appear in the record on appeal are warrants for defendant’s arrest. Each judgment in the record on appeal shows that defendant was convicted in superior court on misdemeanors. The record on appeal makes no reference to or otherwise discloses any proceedings in the district court.
The district court, with certain exceptions, has exclusive jurisdiction in the trial of misdemeanors, N.C. Gen. Stat. § 7A-272 (1981). None of the exceptions allowing the superior court original jurisdiction apply in this case. See N.C. Gen. Stat. § 7A-271 (1981).
It is settled law that the jurisdiction of this court being derivative of that of the trial court, for an appeal to lie here, the jurisdiction of the trial court must affirmatively appear in the record on appeal. State v. Guffey, 283 N.C. 94, 194 S.E. 2d 827 (1973); State v. McKoy, 44 N.C. App. 516, 261 S.E. 2d 226, cert. denied, 299 N.C. 546, 265 S.E. 2d 405 (1980); State v. Parks, 20 N.C. App. 207, 200 S.E. 2d 837 (1973); State v. Marshall, 11 N.C. App. 200, 180 S.E. 2d 464 (1971); State v. Byrd, 4 N.C. App. 672, 167 S.E. 2d 522 (1969).
This record not showing the jurisdiction of the trial court, we have no jurisdiction to consider this appeal.
Dismissed.
Judges Arnold and Parker concur.